Order entered October 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00270-CR

                            MACK MCKINLEY WARD, Appellant

                                                     V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63580-Y

                                             ORDER
       The reporter’s record in this appeal appears to be incomplete. Specifically, Volume 4

concludes with the trial court sending the jury home before receipt of a verdict at the guilt phase

of the trial. Volume 5 begins with the trial court receiving the jury’s verdict as to punishment.

There is no reporter’s record showing the trial court’s receipt of the jury’s verdict as to guilt nor

of the punishment evidence presented to the jury. Moreover, State’s Exhibit no. 2, a DVD, was

not filed with the record. Rather, Ms. Hazlewood enclosed a photocopy of the DVD, which does

not satisfy the requirement of filing the exhibit.

       We note that this appeal has already been abated because court reporter Sharon

Hazlewood did not timely file the reporter’s record.           Accordingly, we ORDER Sharon

Hazlewood, official court reporter of the Criminal District Court No. 7, to file the portions of the
reporter’s record showing the receipt of the jury’s verdict as to guilt and the complete

punishment hearing, State’s Exhibit no. 2, and any other exhibits that were admitted. The

completed reporter’s record is due by OCTOBER 17, 2014. No extensions will be granted. If

the record is not filed by the date specified, we will order that Sharon Hazlewood not sit as a

court reporter until she files the complete record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE